DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In paragraph 6, the phrase “the second” should be re-written as --the second end--. In the last paragraph of the claim, the phrase “the body portion, ,”, the extra comma should be deleted. In addition, a period is missing at the end of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In ll. 2-3, the phrase “a first layer including a plurality of seventh slats and a second layer including a plurality of seventh slats” appears to be mis-written and should be re-written as --a first layer including a plurality of seventh slats and a second layer including a plurality of eighth slats--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, ll. 1-2, the phrase “wherein the cross-sections of the first slat and the second slat are substantially triangular” is confusing as to how the cross-sections of the first slat and the second slat are substantially triangular when claim 16 depends from claim 14, wherein claim 14 states “wherein the cross-sections of the first slat and the second slat are substantially quadrilateral”. Amendment and clarification are required. 
Regarding claim 20, ll. 1-3, the phrase “wherein one of the cross-sections of the first slat and the second slat are substantially rectangular, and the cross-sections of the first slate and the second slat are substantially triangular” is confusing as to how one of the cross-sections of the first slat and the second slat are substantially rectangular but also be substantially triangular. Amendment and clarification are required. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2003/0191531), herein referred to as Berry, and in view of Bertele et al. (US 2011/0190888), herein referred to as Bertele.
Regarding claim 1, Berry discloses a spinal implant (1700) (figure 20) for implantation into a disc space between adjacent vertebral bodies (¶2), the spinal implant (1700) comprising: a first end (considered as a front end), an opposite second end (considered as a back end), a first lateral side (considered as a lateral side of element 1700) between the first end (considered as a front end) and the second end (considered as a back end), and a second lateral side (considered as a second lateral side of element 1700) between the first end (considered as a front end) and the second end (considered as a back end), a body portion (1712) having a first end surface (considered as a front surface of element 1712) at the first end (considered as a front end), a second end surface (considered as a back surface of element 1712) at the second end (considered as a back end), a first lateral side surface (considered as a side surface of element 1712) at the first lateral side (figure 20), a second lateral side surface (considered as another side surface of element 1712) at the second lateral side (figure 20), an upper surface (1714), a lower surface (1715), a first central axis extending through the first end surface and the second end surface (considered as an axis extending through the front surface of element 1712 through the back surface of element 1712), and a second central axis extending through the first lateral side and the second lateral side (considered as another axis extending through the side surface of element 1712 through the another side surface of element 1712), the upper surface (1714) including a plurality of first channels (see figure 20 below) one of between the 

    PNG
    media_image1.png
    862
    709
    media_image1.png
    Greyscale


However, Bertele teaches a first tier (402) (figure 28) including a first layer (e.g. 405) and a second layer (e.g. 407) attached to one another (figure 28) and a second tier (406) including a third layer (another element 405) and a fourth layer (another element 407) attached to one another (figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berry's first tier and second tier with the first tier including a first layer and a second layer attached to one another and the second tier including a third layer and a fourth layer attached to one another as taught by Bertele, since such a modification would optimize bone in-growth spaces provided by pores or perforations of the layers (¶94).
The modified Berry’s spinal implant has the first layer (the modified Berry’s first tier having the first layer) including a plurality of first slats (see figure 20 of Berry above) arranged in a first arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of first slats (see figure 20 of Berry above) being spaced apart from one another to form third channels therebetween (see figure 20 of Berry above), each of the first slats (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), and each of the third channels (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), the mid-longitudinal axes of the first slats (figure 20) and the mid-longitudinal axes of the third channels (figure 20) being substantially aligned with one another (figure 20), at least two of the first slats (see figure 20 of Berry above) extending from one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712), the second layer (the modified Berry’s first tier having the second layer) including a plurality of second slats (see figure 20 of Berry above) arranged in a second arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of second slats (see figure 20 of Berry above) being spaced apart from one another to form fourth channels therebetween (see figure 20 of Berry above), each of the second slats (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), and each of the fourth channels (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), the mid-longitudinal axes of the second slats (figure 20) and the mid-longitudinal axes of the fourth channels (figure 20) being substantially aligned with one another (figure 20), at least two of the second slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712), the plurality of first slats (see figure 20 of Berry above) and substantially aligned with one another (figure 20), at least two of the third slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second, end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712), the fourth layer (the modified Berry’s second tier having the fourth layer) including a plurality of fourth slats (see figure 20 of Berry above) arranged in a fourth arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of fourth slats (see figure 20 of Berry above) being spaced apart from one another to form sixth channels therebetween (see figure 20 of Berry above), each of fourth slats having a mid-longitudinal axis (figure 20), and each of the sixth channels substantially aligned with one another (figure 20), at least two of the fourth slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a side surface of element 1712), and the second lateral side (considered as a side surface of element 1712), the plurality of third slats (see figure 20 of Berry above) and the plurality of fourth slats (see figure 20 of Berry above) transversely intersecting one another (see figure 20 of Berry above), wherein the first layer of the first tier (the modified Berry’s first tier having the first layer) is attached to the upper surface (1714) of the body portion (1712), and the third layer of the second tier (the modified Berry’s second tier having the third layer) is attached to the lower surface (1715) of the body portion (1712).
Regarding claim 2, the modified Berry’s spinal implant has wherein in the first arrangement, the plurality of first slats (see figure 20 of Berry above) are oriented in substantially alignment with one of the first central axis and the second central axis (see figure 20 of Berry above).
Regarding claim 3, the modified Berry’s spinal implant has wherein in the second arrangement, the plurality of second slats (see figure 20 of Berry above) are oriented in 
Regarding claim 4, the modified Berry’s spinal implant has wherein in the third arrangement, the plurality of third slats (see figure 20 of Berry above) are oriented in substantial alignment with one of the first central axis and the second central axis (see figure 20 of Berry above).
Regarding claim 5, the modified Berry’s spinal implant has wherein in the fourth arrangement, the plurality of fourth slats (see figure 20 of Berry above) are oriented in substantial alignment with the other of the first central axis and the second central axis (see figure 20 of Berry above).
Regarding claims 6, 7, the modified Berry’s spinal implant discloses all the features/elements as claimed but lacks wherein the plurality of first slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including a lower surface, and the lower surfaces of the first slat and the second slat residing in a first plane to facilitate attachment to the upper surface of the body portion and wherein the plurality of second slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including an upper surface and a side surface oriented at an acute angle with respect to one another to create a point for resisting migration after implantation of the spinal implant in the disc space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Berry's spinal implant having the first slats and the second slats with wherein the plurality of first slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including a lower surface, and the lower surfaces of the first slat and the second slat residing in a first plane to facilitate attachment to the upper surface of the body portion and wherein the plurality of second slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross- section perpendicular to the length, the cross-sections of the first slat and the second slat each including an upper surface and a side surface oriented at an acute angle with respect to one another to create a point for resisting migration after implantation of the spinal implant in the disc space, since such a modification is considered a change in shape that is generally recognized as being within the level of ordinary skill in the art as Berry clearly contemplates other various shapes. The Examiner notes that the modification of the shape of the apertures would also result in the change in shape of the slats/ribs.

However, Berry teaches a third tier (e.g. 30, see figure 19) attached to a first tier (e.g. 40, see figure 19), the third tier (e.g. 30) including a plurality of fifth slats (figure 19) and a plurality of sixth slats (figure 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Berry's spinal implant with a third tier attached to the first tier as taught by Berry, since such a modification would provide a vertebral replacement device of desired overall height (¶100).
The modified Berry's implant further lacks the third tier including a first layer and a second layer.
However, Bertele teaches tiers (402 or 406) having a first layer (figure 28) and a second layer (figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Berry's third tier with the third tier including a first layer and a second layer as taught by Bertele, since such a modification would optimize bone in-growth spaces provided by pores or perforations of the layers (¶94).
Regarding claim 9, the modified Berry's spinal implant discloses all the features/elements as claimed but lacks further comprising a fourth tier attached to the 
Yet, Berry teaches any number of components can be stacked one upon another and axially secured to provide a vertebral replacement device of desired overall height (¶100). Furthermore, it is known that a mere duplication of the essential working parts of a device involves only routine skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Berry's spinal implant with a fourth tier attached to the second tier as taught by Berry, since such a modification would provide a vertebral replacement device of desired overall height.
The modified Berry's spinal implant further lacks the fourth tier including a first layer and a second layer.
However, Bertele teaches tiers (402 or 406) having a first layer (figure 28) and a second layer (figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Berry's fourth tier with the fourth tier including a first layer and a second layer as taught by Bertele, since such a modification would optimize bone in-growth spaces provided by pores or perforations of the layers (¶94).
Regarding claim 10, Berry discloses a spinal implant (1700) (figure 20) for implantation into a disc space between adjacent vertebral bodies (¶2), the spinal implant (1700) comprising: a first end (considered as a front end), an opposite second end (considered as a back end), a first lateral side (considered as a lateral side of 

    PNG
    media_image2.png
    495
    802
    media_image2.png
    Greyscale

Yet, Berry lacks the first tier including a first layer and a second layer attached to one another and the second tier including a third layer and a fourth layer attached to one another.
However, Bertele teaches a first tier (402) (figure 28) including a first layer (e.g. 405) and a second layer (e.g. 407) attached to one another (figure 28) and a second tier (406) including a third layer (another element 405) and a fourth layer (another element 407) attached to one another (figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berry's first tier and second tier with the first tier including a first layer and a second layer attached to one another and the second tier including a third layer and a fourth layer attached to one another as 
The modified Berry’s spinal implant has the first layer (the modified Berry’s first tier having the first layer) including a plurality of first slats (see figure 20 of Berry above) arranged in a first arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of first slats (see figure 20 of Berry above) being spaced apart from one another to form second channels therebetween (see figure 20 of Berry above), each of the first slats (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), and each of the second channels (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), the mid-longitudinal axes of the first slats (figure 20) and the mid-longitudinal axes of the second channels (figure 20) being substantially aligned with one another (figure 20), at least two of the first slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712), the second layer (the modified Berry’s first tier having the second layer) including a plurality of second slats (see figure 20 of Berry above) arranged in a second arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of second slats (see figure 20 of Berry above) being spaced apart from one another to form third channels therebetween (see figure 20 of Berry above), each of the second slats (see figure 20 of substantially aligned with one another (figure 20), at least two of the second slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712), the plurality of first slats (see figure 20 of Berry above) and the plurality of second slats (see figure 20 of Berry above) transversely intersecting one another (figure 20), wherein the first layer of the first tier (the modified Berry’s first tier having the first layer) is attached to the upper surface (1714) of the body portion (1712), the plurality of first slats (see figure 20 of Berry above) intersecting the upper surface (1714) transversely to the first channels (see figure 20 of Berry above).
Regarding claim 11, the modified Berry’s spinal implant has wherein in the first arrangement, the plurality of first slats (see figure 20 of Berry above) are oriented in substantially alignment with one of the first central axis and the second central axis (see figure 20 of Berry above).
Regarding claim 12, the modified Berry’s spinal implant has wherein in the second arrangement, the plurality of second slats (see figure 20 of Berry above) are 
Regarding claims 13, 14, 15, the modified Berry’s spinal implant discloses all the features/elements as claimed but lacks wherein the plurality of first slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including a lower surface, and the lower surfaces of the first slat and the second slat residing in a first plane to facilitate attachment to the upper surface of the body portion, wherein the cross-sections of the first slat and the second slat are substantially quadrilateral, wherein the plurality of second slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including an upper surface and a side surface oriented at an acute angle with respect to one another to create a point for resisting migration after implantation of the spinal implant in the disc space.
However, Berry teaches other shapes for apertures are contemplated including non-circular shapes such as a square, diamond, oval, and/or rectangular shapes, circular shapes, and/or polygonal shapes (¶63). Next, Berry teaches slats including an upper surface and a side surface oriented at an acute angle with respect to one another (figure 7). In addition, a change in shape is generally recognized as being within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Berry's spinal implant 
Regarding claim 16, the modified Berry’s spinal implant has wherein the cross-sections of the first slat and the second slat are substantially triangular (see figure 20 of Berry above).
Regarding claim 17, Berry discloses a spinal implant (1700) (figure 20) for implantation into a disc space between adjacent vertebral bodies (¶2), the spinal implant (1700) comprising: a first end (considered as a front end), an opposite second end (considered as a back end), a first lateral side (considered as a lateral side of 
Yet, Berry lacks the first tier including a first layer and a second layer attached to one another.
However, Bertele teaches a first tier (402) (figure 28) including a first layer (e.g. 405) and a second layer (e.g. 407) attached to one another (figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berry's first tier with the first tier 
Thus, the modified Berry’s spinal implant has the first layer (the modified Berry’s first tier having the first layer) including a plurality of first slats (see figure 20 of Berry above) arranged in a first arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of first slats (see figure 20 of Berry above) being spaced apart from one another to form second channels therebetween (see figure 20 of Berry above), each of the first slats (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), and each of the second channels (see figure 20 of Berry above) having a mid-longitudinal axis (figure 20), the mid-longitudinal axes of the first slats (figure 20) and the mid-longitudinal axes of the second channels (figure 20) being substantially aligned with one another (figure 20), at least two of the first slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712), the second layer (the modified Berry’s first tier having the second layer) including a plurality of second slats (see figure 20 of Berry above) arranged in a second arrangement (see figure 20 of Berry above), and adjacent ones of the plurality of second slats (see figure 20 of Berry above) being spaced apart from one another to substantially aligned with one another (figure 20), at least two of the second slats (see figure 20 of Berry above) extending from adjacent one of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712) to adjacent another of the first end (considered as a front end), the second end (considered as a back end), the first lateral side (considered as a lateral side of element 1712), and the second lateral side (considered as another side surface of element 1712), the plurality of first slats (see figure 20 of Berry above) and the plurality of second slats (see figure 20 of Berry above) transversely intersecting one another (figure 20), wherein the first layer of the first tier (the modified Berry’s first tier having the first layer) is attached to the upper surface (1714) of the body portion (1712).
Regarding claims 18, 19, 20, the modified Berry’s spinal implant discloses all the features/elements as claimed but lacks wherein the plurality of first slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including a lower surface, and the lower surfaces of the first slat and the second slat residing in a first plane to facilitate attachment to the upper surface of the body portion, wherein the plurality of second slats includes a first slat and a second 
However, Berry teaches other shapes for apertures are contemplated including non-circular shapes such as a square, diamond, oval, and/or rectangular shapes, circular shapes, and/or polygonal shapes (¶63). Next, Berry teaches slats including an upper surface and a side surface oriented at an acute angle with respect to one another (figure 7). In addition, a change in shape is generally recognized as being within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Berry's spinal implant having the first slats and the second slats with wherein the plurality of first slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross-section perpendicular to the length, the cross-sections of the first slat and the second slat each including a lower surface, and the lower surfaces of the first slat and the second slat residing in a first plane to facilitate attachment to the upper surface of the body portion and wherein the plurality of second slats includes a first slat and a second slat, each of the first slat and the second slat including a length and a cross- section perpendicular to the length, the cross-sections of the first slat and the second .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,722,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775